     Case 2:18-cv-08420-RGK-PJW Document 20 Filed 04/24/19 Page 1 of 3 Page ID #:181



 1    NICOLA T. HANNA
      United States Attorney
 2    LAWRENCE S. MIDDLETON
      Assistant United States Attorney
 3
      Chief, Criminal Division
 4    STEVEN R. WELK
      Assistant United States Attorney
 5    Chief, Asset Forfeiture Section
      JOHN J. KUCERA
 6    Assistant United States Attorney
      California Bar No. 274184
 7
           1400 United States Courthouse
 8         312 North Spring Street
           Los Angeles, California 90012
 9         Telephone: (213) 894-3391
           Facsimile: (213) 894-0142
10         E-mail: John.Kucera@usdoj.gov
11    Attorneys for Plaintiff
12    UNITED STATES OF AMERICA

13                            UNITED STATES DISTRICT COURT

14                       FOR THE CENTRAL DISTRICT OF CALIFORNIA

15                                   WESTERN DIVISION

16
      UNITED STATES OF AMERICA,                No. CV 18-08420-RGK(PJWx)
17
                 PLAINTIFF,                    STIPULATION ALLOWING FOR THE
18                                             MANAGEMENT OF PERKINS COIE ACCOUNT
                       V.
19
       $1,546,076.35 IN BANK FUNDS
20     SEIZED FROM REPUBLIC BANK OF
       ARIZONA ACCOUNT ‘1889, ET AL.,
21
                  DEFENDANTS.
22

23

24

25          Plaintiff United States of America (“plaintiff” or “the

26    government”) and potential claimant, Margaret Larkin (“Larkin” or

27    “potential claimant”) by and through their counsel of record,

28    stipulate and request that this Court enter an order allowing for the
     Case 2:18-cv-08420-RGK-PJW Document 20 Filed 04/24/19 Page 2 of 3 Page ID #:182



 1    management of defendant asset $9,882,828.72 in Investment Funds

 2    Seized From Perkins Coie Trust Company, account #54 00 0770 0 12

 3    (“PCTC account ‘0012”).

 4          The parties stipulate and agree to the following:

 5          1.    PCTC shall resume management of the assets in PCTC account

 6    ‘0012, and the proceeds and additions thereto, pursuant to the

 7    Investment Management Agreement and Investment Policy Statement

 8    executed by Larkin and PCTC on December 11, 2017, except as set forth

 9    herein;

10                a.    PCTC shall be paid its accrued fees in the amount of

11 $27,582.28, to be remitted directly to PCTC from the immediately

12 available funds in the Account;

13                b.    On a monthly basis and while managing PCTC account

14 ‘0012, PCTC shall be paid the fees set forth in its Investment

15 Management & IRA Rollover Fee Schedule, which fees are to be remitted

16 directly to PCTC from the immediately available funds in PCTC account

17 ‘0012 and pursuant to the terms set forth in the Investment Management

18 Agreement, including Paragraph 6 to that agreement; and

19    //

20    //

21    //

22

23

24

25

26

27

28

                                              2
     Case 2:18-cv-08420-RGK-PJW Document 20 Filed 04/24/19 Page 3 of 3 Page ID #:183



 1          2.    All terms set forth in the Investment Management Agreement

 2    and its referenced Exhibit A remain in full force and effect, except

 3    that PCTC will honor a request to withdraw or transfer assets from

 4    PCTC account ‘0012 only pursuant to written authorization by the

 5    government or a Court order.

 6          3.    Monthly invoices will be sent to Margaret Larkin c/o Walter

 7    Brown and Melinda Haag at Orrick, Herrington & Sutcliffe, LLP and to

 8    AUSA John J. Kucera at the U.S. Attorney’s Office for the central

 9    District of California.

10          SO STIPULATED.

11     Dated: April 24, 2019                Respectfully submitted,

12                                          NICOLA T. HANNA
                                            United States Attorney
13
                                            LAWRENCE S. MIDDLETON
14                                          Assistant United States Attorney
                                            Chief, Criminal Division
15                                          STEVEN R. WELK
                                            Assistant United States Attorney
16                                          Chief, Asset Forfeiture Section

17
                                                  /s/John J. Kucera
18                                          JOHN J. KUCERA
                                            Assistant United States Attorney
19
                                            Attorneys for Plaintiff
20                                          UNITED STATES OF AMERICA

21

22

23
       Dated: April 24, 2019                      /s/(per e-mail confirmation)
24                                          MELINDA HAAG
                                            WALTER BROWN
25                                          Orrick, Herrington & Sutcliffe, LLP

26

27                                          Attorneys for Potential Claimant
                                            MARGARET LARKIN
28

                                              3
